EXHIBIT 23.2 GLJ Petroleum Consultants Principal Officers: Keith M. Braaten, P. Eng. President & CEO Jodi L. Anhorn, P. Eng. Executive Vice President & COO Officers / Vice Presidents: Terry L. Aarsby, P. Eng. Caralyn P. Bennett, P. Eng. Leonard L. Herchen, P. Eng. Myron J. Hladyshevsky, P. Eng. Bryan M. Joa, P. Eng. Mark Jobin, P. Geol. John E. Keith, P. Eng. John H. Stilling, P. Eng. Douglas R. Sutton, P. Eng. James H. Willmon, P. Eng. Encana Corporation 500 Centre Street S.E. Calgary, Alberta T2P 2S5 Re:Registration Statement on Form F-3 (United States Securities and Exchange Commission) We hereby consent to the use and reference to our name and reports evaluating a portion of Encana Corporation’s petroleum and natural gas reserves as of December 31, 2012, and the information derived from our reports, as described or incorporated by reference in Encana Corporation’s Registration Statement on Form F-3, filed with the United States Securities and Exchange Commission. Yours truly, GLJ PETROLEUM CONSULTANTS LTD. /s/ Keith M. Braaten, P. Eng. Keith M. Braaten, P. Eng. President & CEO Calgary, Alberta March25, 2013 4100, 400–3rd Avenue S.W., Calgary, Alberta, CanadaT2P 4H2●(403) 266-9500●Fax (403) 262-1855●GLJPC.com
